          Case 6:20-cv-00491-ADA Document 46 Filed 12/11/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


   WSOU INVESTMENTS, LLC d/b/a                   §    CIVIL ACTION NO. 6:20-cv-487-ADA
   BRAZOS LICENSING AND                          §    CIVIL ACTION NO. 6:20-cv-488-ADA
   DEVELOPMENT,                                  §    CIVIL ACTION NO. 6:20-cv-489-ADA
                                                 §    CIVIL ACTION NO. 6:20-cv-490-ADA
           Plaintiff,                            §    CIVIL ACTION NO. 6:20-cv-491-ADA
                                                 §    CIVIL ACTION NO. 6:20-cv-492-ADA
   v.                                            §    CIVIL ACTION NO. 6:20-cv-493-ADA
                                                 §    CIVIL ACTION NO. 6:20-cv-494-ADA
                                                 §    CIVIL ACTION NO. 6:20-cv-495-ADA
   ZTE CORPORATION, ZTE (USA)                    §    CIVIL ACTION NO. 6:20-cv-496-ADA
   INC., AND ZTE (TX), INC.                      §    CIVIL ACTION NO. 6:20-cv-497-ADA
                                                 §
           Defendants.                           §          JURY TRIAL DEMANDED



PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE SUR-REPLY
             OPPOSING DEFENDANTS’ MOTION TO TRANSFER

        WSOU filed a one-page motion for leave to file a sur-reply, merely asking for leave to file

a short response addressing new arguments raised for the first time in Defendants’ reply.

Defendants filed a five-page brief that consists primarily of sur-sur-reply arguments and

unwarranted accusations that WSOU’s sur-reply arguments are “vexatious” and sanctionable.

        Defendants strenuously argue that their original § 1404 motions were mooted by WSOU’s
Amended Complaint. If Defendants’ original § 1404 motions are not moot, WSOU’s motion for

leave should be granted because WSOU seeks only five pages to address arguments raised for the

first time Defendants’ reply. In the first paragraph of their response (“Response”), Defendants

argue WSOU’s motion for leave should be denied because it is allegedly a “waste of judicial

resources, with unnecessary briefing on a mooted motion to dismiss/transfer.” Resp. at 1. WSOU’s

proposed sur-reply does not contain any briefing on the merits of a mooted motion to dismiss.

Rather, it (1) explains why Defendants’ § 1404 motions were not mooted by WSOU’s amended
complaint and (2) briefly responds to new § 1404 arguments raised for the first time in Defendants’


                                                 1
         Case 6:20-cv-00491-ADA Document 46 Filed 12/11/20 Page 2 of 3




reply. Most of Defendants’ Response does not address WSOU’s motion for leave and instead

amounts to a sur-sur-reply filed without leave. Given that Defendants took the liberty of filing a

sur-sur-reply, there can be little reason now to deny WSOU’s motion for leave to file its sur-reply.

       Defendants’ Response accuses WSOU of improper conduct, claiming WSOU’s sur-reply

is “vexatious” and possibly sanctionable under 18 U.S.C. § 1927. Defendants’ Response also

rudely accuses WSOU of “flip-flopping,” “sloppy briefing,” and taking “bizarre” positions.

Defendants have made a habit of including these types of ad hominem attacks in their briefs.1

Given that the accusations in Defendants’ Response are directed at the merits of WSOU’s sur-

reply, they are themselves improper. Defendants did not seek or obtain leave to file a sur-sur-reply

addressing the merits of WSOU’s sur-reply. Defendants Response, which is really a sur-sur-reply

filled with irrelevant, hyperbolic, and false accusations against WSOU, should be disregarded or

struck. And while Defendants’ new motions filed after the deadline, now stricken, might be

considered vexatious, there is nothing vexatious about WSOU’s proposed sur-reply.

       Therefore, based on the arguments above, WSOU respectfully requests that its motion for

leave be granted.




1
 In Defendants’ statement supporting their proposed scheduling order, for example, Defendants
claimed the parties agreed to extend the deadline for all motions to transfer to December 4, 2020
and accused WSOU of “frankly outrageous” “gamesmanship” for arguing otherwise. -487 Dkt. 44
at 6. WSOU did not agree to extend the § 1404 deadline. See Exhibit A (being filed only in the -487
case for efficiency); -487 Dkt. 41 ¶ 6 (motion to extend filed by Defendants admitting WSOU did
not agree to extend the § 1404 deadline).
                                                 2
         Case 6:20-cv-00491-ADA Document 46 Filed 12/11/20 Page 3 of 3




Dated: December 11, 2020                    Respectfully submitted,

                                            /s/ Ryan Loveless
                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas State Bar No. 24036997
                                            Brett A. Mangrum
                                            Texas State Bar No. 24065671
                                            Travis Lee Richins
                                            Texas State Bar No. 24061296
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE
       I certify that on December 11, 2020 a true and correct copy of the foregoing document was

served upon all counsel of record via the Court’s electronic delivery system under this Court’s

Local Rules.




                                                   /s/ Travis Richins
                                                   Travis Richins



                                               3
